DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendments to the drawings were received on 02/04/2021.  These drawings are acceptable and overcome the objections set forth in the previous office action.
Specification
The amendments to the specification were received on 02/04/2021. These amendments are acceptable and overcome the objections set forth in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0280647 (Wilson et al.) as evidenced by Skincarerx.com (See PTO 892 Form) and in view of WO 2016/100690 (Bernard) as evidenced by Sciencemag.org (See PTO 892 Form).
Regarding claim 1, Wilson et al. teaches a combination (Abstract) comprising: a skin-tightening liquid composition (Paragraphs 0035, 0038; Matrixyl is part of the skin-care composition as detailed in the Example II table in paragraph 0038; skincarerx.com shows evidence that Matrixyl reduces wrinkles and tightens skin, which fits with applicant's definition of "tighten" on page 20 of the specification, therefore the composition listed in Example II table can be considered a skin-tightening liquid composition) and an applicator configured to apply the skin-tightening composition in a discontinuous manner (Figure 9c; Paragraph 0032), wherein the applicator comprises an application surface (Figure 5, #126; Paragraph 0032) having a plurality of first discontinuous subsurfaces (Figure 5, #144; Paragraph 0032) separated by a continuous second subsurface (Figure 5; areas of #126 surrounding but not including #144), where the plurality of discontinuous subsurfaces are arranged in a repeating pattern (Figures 8a-8c). Wilson et al. does not teach wherein the skin-tightening liquid composition is configured to form a film having a Young's modulus greater than about 500kPa. 
Bernard teaches a liquid composition that can be used for tightening the skin (Abstract, Paragraph 0017; Paragraph 00137 teaches that the composition is in the form of a gel, which is defined, as evidenced by Sciencemag.org, as a liquid) which is configured to form a film having a Young’s Modulus greater than about 500kPa (Paragraph 00137; Example 1 in Table I in paragraph 00136). Bernard teaches that using a composition with a Young’s Modulus of 32.7 MPa provides for the best possible skin tightening properties.
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the combination of Wilson et al. to include the skin tightening composition of Bernard instead of the skin-care composition of Wilson et al. This would have been an obvious modification to make in 
Regarding claim 2, Wilson et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 1 and Wilson et al. further teaches wherein the first subsurfaces are open spaces and the second subsurface forms ribs or strips between the open spaces (Paragraph 032; Figure 5, #144).
Regarding claim 3, Wilson et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 2 and Wilson et al. further teaches wherein the open spaces have a non-isometric shape in a length and a width dimension (Figure 7d, the apertures are longer than they are wide).
Regarding claim 4, Wilson et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 2 and Wilson et al. further teaches wherein the open spaces have diamond, square, rectangular, or any other polygon shape in a length and a width dimension (Figure 8a).
Regarding claim 5, Wilson et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 2 and Wilson et al. further teaches wherein the open spaces have more than one shape (Figure 7A).
Regarding claim 6, Wilson et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 2 and Wilson et al. further teaches wherein the open spaces have more than one size (Figure 7i).
Regarding claim 7, Wilson et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 1 and Wilson et al. further teaches wherein the skin-tightening liquid composition is provided in a container (Figure 5, #180), and the applicator and skin-tightening composition are provided as a unit (Figure 5; Paragraph 0026).
Regarding claim 8, Wilson et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 1 and Wilson et al. further teaches that the skin-care composition can contain AxCel CDG-PX and Colorona Aborigne Amber, which can both be considered fillers but are not explicitly denoted as such (Example II table in paragraph 0038). Wilson et al. is silent to the skin-tightening composition being selected from the group consisting of: anionic copolymers based on methacrylic acid and methyl methacrylate in a random, block, or alternating configuration, organopolysiloxanes, silicone-urethane copolymers, ethylenically unsaturated polycarbosiloxanes, silicone-urethane copolymers and an elastomer, an elastomer, an adhesive polymer, and a filler, and wax microparticles.
Bernard teaches a composition that can be used for tightening the skin (Abstract, Paragraph 0017) wherein the composition comprises an organopolysiloxane (Paragraph 0029). Bernard teaches that this composition is long lasting and durable (Paragraph 00102).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the combination of Wilson et al. in view of Bernard to include the organopolysiloxane as taught by Bernard. This would have been an obvious modification to make as it adds to the longevity and durability of the skin treatment, so that a user can apply the skin treatment less frequently.

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6336763 (Losier et al.) in view of WO 2016/100690 (Bernard) as evidenced by Sciencemag.org (See PTO 892 Form).
Regarding claim 1, Losier et al. teaches a combination (Abstract teaches dispenser and substance to be dispensed) comprising a liquid composition (Column 1, lines 10-14) and an applicator (Figure 1, #20) configured to apply the composition in a discontinuous manner (Column 2, lines 7-12; Column 4, lines 52-58 teaches that the applicator surface is mesh, which means the applicator is 
Bernard teaches a liquid composition that can be used for tightening the skin (Abstract, Paragraph 0017; Paragraph 00137 teaches that the compositon is in the form of a gel, which, as Sciencemag.org evidences, is defined as a liquid) which is configured to form a film having a Young’s Modulus greater than about 500kPa (Paragraph 00137; Example 1 in Table I in paragraph 00136). Bernard teaches that using a composition with a Young’s Modulus of 32.7 MPa provides for the best possible skin tightening properties.
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the combination of Losier et al. to include the skin tightening composition of Bernard instead of the liquid composition of Losier et al. This would have been an obvious modification to make in order to provide a cosmetic product that is optimized for best possible skin tightening, which creates a more youthful look for users.
Regarding claim 9, Losier et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 1 and Losier et al. further teaches wherein the applicator is a stencil 
Losier does not teach wherein a maximum average size of each of the an open spaces in either a length dimension or width dimension is from 20 microns to 150 microns, but does teach that the size of each open space is 80 to 400 microns (Column 3, lines 26-27). Losier et al. teaches that varying mesh size can accommodate different compositions of different viscosities (Column 3, lines 33-38). 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the combination of Losier et al. in view of Bernard to have a mesh size range between 20 microns and 150 microns. This would have been an obvious modification to make as varying the mesh size better accommodates the flow of substances with different viscosities, and furthermore it is not inventive to discover optimum or workable ranges (See In re Aller, 220 F.2d 454). 
Regarding claim 10, Losier in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 9 and Losier et al. further teaches wherein the stencil is a sheet or a mesh of filaments (Column 2, lines 7-12; Column 4, lines 52-58).
Regarding claim 11, Losier in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 9 and Losier et al. further teaches wherein the stencil has an adhesive on one of the first or second major surfaces (Figure 3, #26 attached to #18 at #28; Column 6, lines 53-57) .

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6336763 (Losier et al.) in view of WO 2016/100690 (Bernard) and US 6322271 (Girardot et al.).
Regarding claim 12, Losier et al. in view of Bernard teaches all of the elements of the claimed invention as stated above for claim 9 but Losier et al. does not teach wherein the stencil has a backing sheet to which the stencil is adhered.
Girardot et al. teaches an applicator for applying a substance through a stencil (Abstract; Figure 1, #21) wherein the stencil has a backing sheet to which the stencil is adhered (Column 2, lines 37-41 teaches a cover sheet which can be considered a backing sheet; Figure 7, #40). Girardot et al. teaches that this cover sheet is useful in containing the substance within the applicator (Column 2, lines 37-41). 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the combination of Losier et al. in view of Bernard to include the backing sheet of Girardot et al. This would have been an obvious modification to make in order to help contain the cosmetic substance within the applicator when the applicator is not in use. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection, as necessitated by amendment, does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS DREW AGGER/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772